Exhibit 10.6

 

MASTER CROSS-DEFAULT AGREEMENT

 

THIS MASTER CROSS DEFAULT AGREEMENT is dated as of December 1, 2014, by and
among EPT SKI PROPERTIES, INC., a Delaware corporation (“EPT Ski”),  and EPT
MOUNT SNOW, INC., a Delaware corporation (“EPT Mount Snow”), EPT MAD
RIVER, INC., a Missouri corporation (“EPT Mad River,” EPT Ski and EPT Mount
Snow, collectively, “EPT Properties”) and PEAK RESORTS, INC., a Missouri
corporation (“Peak”), MAD RIVER MOUNTAIN, INC., a Missouri corporation (“Mad
River”), MOUNT SNOW, LTD., a Vermont corporation (“Mt. Snow”), SYCAMORE
LAKE, INC., an Ohio corporation (“SYCAMORE LAKE”), DELTRECS, INC., an Ohio
corporation (“Deltrecs”), BRANDYWINE SKI RESORT, INC., an Ohio corporation
(“Brandywine”), BOSTON MILLS SKI RESORT, INC., an Ohio corporation (“Boston
Mills”) and JFBB SKI AREAS, INC, a Missouri corporation (“JFBB”, Peak, Mad
River, Sycamore Lake, Deltrecs, Brandywine and Boston Mills are collectively
referred to herein as the “Borrowers”); SNH DEVELOPMENT, INC., a Missouri
corporation, L.B.O. HOLDING, INC., a Maine corporation, HIDDEN VALLEY GOLF AND
SKI, INC., a Missouri corporation, SNOW CREEK, INC., a Missouri corporation,
PAOLI PEAKS, INC.,  a Missouri corporation, and CROTCHED MOUNTAIN PROPERTIES,
LLC, a New Hampshire limited liability company (collectively referred to herein
as the “Guarantors”) (Borrowers and Guarantors are collectively referred to
herein as the “Debtors”).

 

RECITALS

 

A.            EPT Properties has made or is making loans, advances and
extensions of credit to the Debtors, or for their benefit, and may hereafter
make further loans, advances and extensions of credit to the Debtors (all loans,
advances, and extensions of credit, whether made now, in the past or in the
future, are hereinafter the “Loans”).  The Loans are secured by, among other
things, mortgages and deeds of trust, as applicable, and by assignments of
leases, rents and contracts on that real property commonly described in
Exhibit A (the real properties commonly described in Exhibit A are hereinafter
the “Properties”).

 

B.            The promissory notes evidencing the Loans have been or may be
executed in multiple parts and at different times.

 

C.            EPT Mad River, as landlord, and Mad River, as tenant, entered into
that certain Lease Agreement dated November 15, 2005, as amended by that certain
First Amendment to Lease Agreement dated June 30, 2006 and as further amended by
that certain Second Amendment to Lease Agreement dated December 1, 2014 (the
“Lease” and the Loans are collectively referred to herein as the “Transaction
Documents”).  The Transaction Documents are set forth on Exhibit B attached
hereto and incorporated herein.

 

D.            EPT Properties is unwilling to extend the term of the Lease or
continue credit to the Debtors under the Loans unless the Debtors each agree to
provide additional security by cross-default of all Transaction Documents.

 





--------------------------------------------------------------------------------

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals which are
incorporated herein by reference as though fully set forth and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, including the inducement of EPT Properties, in its sole
discretion, to extend credit to the Debtors, or any of them, it is agreed as
follows:

 

1.             Definitions.  As used in this Agreement, the terms listed below
shall have the following meaning:

 

(a)           Cross-Default Obligation shall mean any liability, indebtedness,
or obligation of the Debtors or any of them to EPT Properties of every kind and
nature, now existing or hereafter arising, whether created directly or acquired
by assignment, whether matured or unmatured, whether evidenced by any lease,
note, agreement, instrument, document or other evidence, including, but not
limited to, those described on Exhibit A, whether or not referring to the
original Security Documents or this Agreement, and any cost or expense including
reasonable attorneys’ fees and expenses incurred in the collection or
enforcement of any such obligation;

 

(b)           Security Document shall mean any existing or future agreement
between the Debtors or any of them on the one hand, and EPT Properties, on the
other hand, which creates (or provides for) a security interest in or lien in
favor of EPT Properties upon any of the assets or property, tangible or
intangible, real or personal, of the Debtors or any of them.  Security Document
shall include all mortgages, deeds of trust, security agreements, Uniform
Commercial Code financing statements, assignments of leases and rents, and every
other documents of such and character.

 

(c)           Lease Documents shall mean the Lease and all amendments,
extensions and modifications thereto.

 

2.             Cross-Default.  In addition to, and not in substitution, for any
provisions in any of the Security Documents or in any of the promissory notes or
other agreements or documents evidencing Cross-Default Obligations, the Parties
agree that any default or Event of Default committed or permitted by the Debtors
or any of them under any Security Document or Lease Documents shall
automatically constitute a default or Event of Default under each and every one
of the Security Documents and Lease Documents as if such default or Event of
Default had occurred under each Security Document or Lease Documents, and shall
also constitute a default of the Cross-Default Obligations as a whole, entitling
EPT Properties to all of its remedies under the Security Documents and Lease
Documents or at law or at equity as a consequence of such default or Event of
Default.  The phrase “Event of Default” as used herein shall mean and refer to
any meaning that such phrase may have in any of the Security Documents or Lease
Documents, and the word “default” as used herein shall refer to any breach or
violation of any Security Documents or Lease Documents or any of the documents
evidencing the

 

2

 





--------------------------------------------------------------------------------

 

 

Cross-Default Obligations in the event such document does not contain a defined
term “Event of Default.”

 

3.             Effect on Other Agreements.  This Agreement shall constitute an
amendment to each of the Security Documents now or hereafter executed and shall
augment and be in addition to, and shall not be in substitution for, any
provision of any Security Document or any document evidencing a Cross-Default
Obligation, and shall not otherwise limit or affect the rights and remedies of
EPT Properties under any such Security Document or document evidencing a
Cross-Default Obligation.

 

4.             Future Loan and Leases.  EPT Properties may, in its sole and
absolute discretion, make additional loans and other financing and leasing
accommodations to the Debtors, all of which will be subject to the terms of this
Agreement.  Notwithstanding anything to the contrary or apparently to the
contrary in this Agreement, any future change in the terms of the Cross-Default
Obligations, or any of them, shall require the prior written consent of EPT
Properties.

 

5.             Waiver of Trial by Jury.  The Debtors each waive trial by jury in
any action or proceeding brought by EPT Properties or in any counterclaim
asserted by EPT Properties against the Debtors, or in any manner connected with
this Agreement or any Security Document or any Cross-Default Obligation or
document evidencing the same.

 

6.             Notices.  Any notice provided for or concerning this Agreement
shall be in writing and deemed sufficiently given two (2) days after the date of
deposit in the U.S. Mails with sufficient postage if given by registered or
certified mail, or the date of actual personal delivery to the following
address:

 

 

 

To EPT Properties:

EPT Ski Properties, Inc.

 

c/o EPR Properties

 

909 Walnut Street, Suite 200

 

Kansas City, Missouri 64106

 

Attn:

 

 

With a copy to:

Stinson Leonard Street LLP

 

1201 Walnut Street, Suite 2900

 

Kansas City, Missouri 64106

 

Attn: Timothy Laycock

 

E-mail: timothy.laycock@stinsonleonard.com

 

 

To Debtors:

Peak Resorts, Inc., as Debtors’ Representative

 

17409 Hidden Valley Drive

 

Eureka, MO 63025

 

Attn: Stephen J. Mueller

 

E-mail: smueller@skihv.com

 

 

With a copy to:

Sandberg Phoenix & von Gontard P.C.

 

120 S. Central Avenue, Suite 1420

 

3

 





--------------------------------------------------------------------------------

 

 

 

 

 

St. Louis, MO 63105

 

Attn: David L. Jones

 

E-mail: djones@sandbergphoenix.com

 

 

To Guarantors:

Peak Resorts, Inc.

 

17409 Hidden Valley Drive

 

Eureka, MO 63025

 

Attn: Stephen J. Mueller

 

E-mail: smueller@skihv.com

 

 

With a copy to:

Sandberg Phoenix & von Gontard P.C.

 

120 S. Central Avenue, Suite 1420

 

St. Louis, MO 63105

 

Attn: David L. Jones

 

E-mail: djones@sandbergphoenix.com

 

 

The personal and place to which notice may be given may be changed from time to
time by either party upon thirty (30) days prior written notice.  Notice by a
party’s attorney shall be deemed notice by such party.

 

7.             No Other Understanding.  The Debtors each acknowledge that EPT
Properties has made no promises to induce execution of this Agreement and that
there are no other agreements or understandings, either oral or in writing,
affecting this Agreement and nothing in this Agreement shall be considered a
waiver by EPT Properties of any existing or future defaults by the Debtors under
any Security Document or Cross-Default Obligation.

 

8.             Governing Law.  This Agreement and the performance hereunder
shall be construed and determined in accordance with the laws of the State of
Missouri.

 

9.             No Waiver; Amendments; Successors and Assigns.  EPT Properties’
failure to exercise any right, remedy or option under this Agreement or any
supplement or other agreement or delay by EPT Properties in exercising the same
will not operate as a waiver.  No waiver by EPT Properties will be effective
unless in writing and then only to the extent stated therein.  No waiver by EPT
Properties shall affect EPT Properties’ right to require strict performance of
this Agreement.  EPT Properties’ rights and remedies shall be cumulative and not
exclusive.  This Agreement cannot be modified or changed in any respect unless
such change or modification is set forth in writing and signed by all parties
hereto.  All terms, conditions, promises, covenants, provisions and warranties
shall inure to the benefit of and bind EPT Properties and the Debtors’
respective representatives, successors and assigns.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

 





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered the day and year first above written.

 

 

 

 

BORROWERS:

PEAK RESORTS, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

JFBB SKI AREAS, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

 

 

MAD RIVER MOUNTAIN, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

 

 

MOUNT SNOW, LTD.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

 

 

SYCAMORE LAKE, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

 

 

DELTRECS, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

 

 

BOSTON MILLS SKI RESORT, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

S-1

 





--------------------------------------------------------------------------------

 

 

 

 

 

 

BRANDYWINE SKI RESORT, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

 

EPT PROPERTIES:

EPT SKI PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Gregory K. Silvers

 

Gregory K. Silvers, Vice President

 

 

 

 

 

 

 

EPT MAD RIVER, INC.

 

 

 

 

 

By:

/s/ Gregory K. Silvers

 

Gregory K. Silvers, Vice President

 

 

 

 

 

 

 

EPT MOUNT SNOW, INC.

 

 

 

 

 

By:

/s/ Gregory K. Silvers

 

Gregory K. Silvers, Vice President

 

 

 

 

GUARANTORS:

PEAK RESORTS, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

HIDDEN VALLEY GOLF AND SKI, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

SNH DEVELOPMENT, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

S-2

 





--------------------------------------------------------------------------------

 

 

 

 

 

 

SNOW CREEK, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

PAOLI PEAKS, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

L.B.O. HOLDING, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

JFBB SKI AREAS, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

MAD RIVER MOUNTAIN, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

MOUNT SNOW, LTD.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

SYCAMORE LAKE, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

S-3

 





--------------------------------------------------------------------------------

 

 

 

 

 

 

DELTRECS, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

BOSTON MILLS SKI RESORT, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

BRANDYWINE SKI RESORT, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

CROTCHED MOUNTAIN PROPERTIES, LLC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President of Peak Resorts, Inc. as Manager

 

 

S-4

 





--------------------------------------------------------------------------------

 

 

Exhibit A

 

Description of the Properties

 

1)             Mad River Mountain

 

2)             Mount Snow

 

3)             Alpine Valley

 

4)             BMBW Boston Mills / Brandywine

 

5)             JFBB Jack Frost Big Boulder

 

9

 





--------------------------------------------------------------------------------

 

 

Exhibit B

 

List of Transaction Documents

 

1)             Lease Agreement dated November 15, 2005, by and between EPT Mad
River, as landlord, and Mad River, as tenant, as amended by that certain First
Amendment to Lease Agreement dated June 30, 2006 and as further amended by that
certain Second Amendment to Lease Agreement dated of even date herewith;

 

2)             Amended and Restated Promissory Note of even date herewith in the
original principal amount of Twenty-Three Million Two-Hundred Ninety-Three
Thousand Two-Hundred Ninety-Six and No/Dollars ($23,293,296.00) made by Peak
Resorts, Deltrecs, Brandywine and Boston Mills, as co-borrowers, to the order of
EPT Mount Snow;

 

3)             Amended and Restated Promissory Note of even date herewith in the
original principal amount of Fourteen Million Two-Hundred Sixty-Eight Thousand
Four-Hundred Ninety-Six and No/Dollars ($14,268,496.00) made by Peak Resorts and
JFBB, as co-borrowers, to the order of EPT Ski;

 

4)             Amended and Restated Promissory Note of even date herewith in the
original principal amount of Fifty-One Million Fifty Thousand and No/Dollars
($51,050,000.00) made by Peak Resorts and Mount Snow, as co-borrowers, to the
order of EPT Ski;

 

5)             Amended and Restated Promissory Note of even date herewith in the
original principal amount of Four Million Five-Hundred Fifty Thousand and
No/Dollars ($4,550,000.00) made by Peak Resorts and Sycamore Lake, as
co-borrowers, to EPT Ski;

 

6)             Amended and Restated Mortgage, Assignment of Rents, Security
Agreement, and Fixture Filing (Mount Snow) given by Mount Snow to EPT Mount Snow
of even date herewith, which grants EPT Mount Snow a first lien on the property
encumbered thereby;

 

7)             Amended and Restated Mortgage, Assignment of Rents, Security
Agreement, and Fixture Filing (Alpine Valley) given by Sycamore Lake to EPT Ski
Resorts, of even date herewith, which grants EPT Ski Resorts a first lien on the
property encumbered thereby;

 

8)             Amended and Restated Mortgage, Assignment of Rents, Security
Agreement, and Fixture Filing (Boston Mills) given by Boston Mills to EPT Ski
Resorts, of even date herewith, which grants EPT Ski Resorts a first lien on the
property encumbered thereby;

 

9)             Amended and Restated Mortgage, Assignment of Rents, Security
Agreement, and Fixture Filing (Brandywine) given by Brandywine to EPT Ski
Resorts, of even

 

10

 





--------------------------------------------------------------------------------

 

 

date herewith, which grants EPT Ski Resorts a first lien on the property
encumbered thereby; and

 

10)      Amended and Restated Mortgage, Assignment of Rents, Security Agreement,
and Fixture Filing (Jack Frost) given by JFBB to EPT Ski Resorts, of even date
herewith, which grants EPT Ski Resorts a first lien on the property encumbered
thereby.

 

11)      Amended and Restated Mortgage, Assignment of Rents, Security Agreement,
and Fixture Filing (Big Boulder) given by JFBB to EPT Ski Resorts, of even date
herewith, which grants EPT Ski Resorts a first lien on the property encumbered
thereby.

 

 

 



--------------------------------------------------------------------------------